Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 3, 2008                                                                                       Clifford W. Taylor,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
  137136 & (66)(67)                                                                                            Marilyn Kelly
                                                                                                          Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman,
  CITIZENS PROTECTING MICHIGAN’S                                                                                       Justices

  CONSTITUTION, LOWELL R. ULRICH,

  MICHAEL BISHOP, ALAN L. CROPSEY, 

  VIRGIL SMITH, JR., and MIKE BRYANTON,

            Plaintiffs-Appellees, 

                                                                     SC: 137136               

  v                                                                  COA: 286734                  

  SECRETARY OF STATE and BOARD OF
  STATE CANVASSERS, 

           Defendants-Appellees, 

  and
  REFORM MICHIGAN GOVERNMENT NOW!, 

             Intervening

             Defendant-Appellant. 

  ________________________________________

                                    AMENDMENT TO ORDER

          On order of the Court, the order of August 28, 2008 is amended by adding thereto
  the following statement by Kelly, J.:

         Kelly, J. I acknowledge that, pursuant to MCR 2.003(B)(5), I have an economic
  interest and other more than de minimis interest in the outcome of this matter.
  Nonetheless, I will participate under the rule of necessity. See United States v Will, 449
  US 200 (1980).
         The decisions of the other justices to participate is solely their own, based on this
  Courts traditional disqualification procedure. I object to this procedure and again call for
  the Court to revise it. See Adair v Michigan, 474 Mich 1027, 1051 (2006) (statement by
  Kelly, J.)




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 3, 2008                   _________________________________________
                                                                                Clerk